Citation Nr: 1317253	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a compensable rating for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The claim of service connection for a right ankle disability and the claim for a compensable rating for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1994 rating decision denied the Veteran's claim of service connection for a right ankle disability; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final February 1994 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right ankle disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

However, given the fully favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disability, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim to Reopen

The Veteran and his representative contend that the claimant's right ankle disability was caused by his military service.  Specifically, it is claimed that his current right ankle disability was caused by his documented right ankle sprain while on active duty.  

In this regard, the RO initially denied service connection for a right ankle disability in a February 1994 rating decision.  The Veteran did not appeal the February 1994 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2012).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in the February 1994 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With the above criteria in mind, the Board notes that the February 1994 rating decision denied the claim of service connection for a right ankle disability because no disability was seen at the time of his January 1994 VA examination.

However, since the February 1994 rating decision the Veteran's treatment records from Good Samaritan Hospital dated in July 2003 show his complaints and treatment for right ankle disability diagnosed as a strain.  

As noted above, in order to establish service connection for a right ankle disability, there must be, among other things, medical evidence of a current disability.  See Hickson, supra.  Therefore, the Board finds the treatment records, the credibility of which must be presumed (see Kutscherousky, supra), are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303; Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a right ankle disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right ankle disability is reopened, and to that extent only, the appeal is granted.


REMAND

As to the claim of service connection for a right ankle disability, the Veteran's service treatment records document his complaints and treatment for a right ankle sprain in 1992.  Moreover, the post-service record shows his complaints and treatment for a right ankle sprain in 2003.  Additionally, the Board finds that the Veteran statements regarding having problems with symptoms of this disorder (i.e., pain and limitation of motion) in-service and since that time even when not documented in the in-service and post-service medical records is competent and credible evidence because these symptoms come to him through his own senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Given this record, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Veteran's current right ankle disability and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for a compensable rating for a neck disability, the record does not show that a VA examination was held in connection with his claim for an increased rating.  Therefore, the Board finds that a remand for such an examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

As to both the issues on appeal, the record reveals that the Veteran failed to show on four occasions for VA examinations that were scheduled by the RO in connection with his claims.  While as to the first three VA examinations it appears that notice of the examinations may not have been sent to the Veteran's last address of record as required by regulation, no such doubt exists as to notice of the fourth VA examination.  Nonetheless, the Board will remand the appeal in order to afford this Veteran one last opportunity to show for the needed VA examinations. 

In this regard, the Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Furthermore, governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a) (2012).  Additionally, 38 C.F.R. § 3.655(b) (2012) provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a claim to reopen, the claim shall be denied.  (Emphasis added).

While the appeal is in remand status, an attempt should also be made to obtain and associate with the claims file any outstanding medical records of the Veteran.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining all needed authorizations from the Veteran, obtain and associate with the record any post-November 1993 to the present treatment records from all VA and private facilities that have not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  If any cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  Contact the Veteran and his representative and confirm his correct mailing address.  All actions to obtain the requested information should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, provide the Veteran with an orthopedic examination by an appropriate medical professional.  

The notice of the VA examination must be mailed to the Veteran's last address of record, must include notice that his claims may be denied if he fails to show for his VA examination, and a copy of this notice letter must be associated with the claims file.  

The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

i.  As to the Right Ankle Disability:

a.  What are all of the right ankle's post-service diagnoses? 

b.  As to each right ankle disability, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or as to any degenerative joint disease has continued since service?

c.  As to any degenerative joint disease, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that service treatment records document a right ankle strain in 1992 as well as the fact that the claimant is competent and credible to report on the observable symptom of his disability (i.e., pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a chronic disability.

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

ii.  As to the Neck Disability:

a.  The examination should conduct complete range of motion studies with specific findings as to flexion, extension, rotation, and side to side bending, and note at what degree of motion pain exists, if any.

b.  The examination should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion, extension, rotation, and side to side bending.

c.  The examiner should provide an opinion as to whether it is manifested by muscle spasm, guarding including guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, localized tenderness, and/or a vertebral body fracture with loss of 50 percent or more of height.

d.  The examiner should provide an opinion as to the number of weeks of incapacitating episodes during each 12 month period during the pendency of the appeal.

e.  The examiner should also provide an opinion as to whether it is productive of neurological impairment, and if so, whether it is manifested by incomplete paralysis of a nerve and, if so, whether it is mild, moderate, moderately severe, or severe or complete. 

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorder (i.e., pain, swelling, lost motion, etc. . .) even when his records are negative for symptoms. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

3.  Thereafter, readjudicate the claims.  As to the claim for a compensable rating for a neck disability, the readjudication should consider whether a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

4.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received since the July 2011 SSOC, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 3.655.  The applicable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


